The decree below will be affirmed, and, except for the following modifications, for the reasons stated in the opinion filed by the vice-chancellor.
The vice-chancellor, near the close of his opinion, speaks of the express dedication of 1908 and of the fence erected in 1926. We consider that the express dedication of other lands *Page 165 
in 1908, executed jointly by complainant's predecessor in title and the railway company, was, actually or potentially, an entirely different transaction from, and with no bearing upon, the use of the footpath and does not repel the presumption of an implied dedication. We further consider that the rights of the public in the sidewalk had become established prior to the erecting of the fence in 1926 and that therefore that erection has no legal effect upon the present controversy.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 15.
For reversal — None.